Citation Nr: 0302103	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1941 to March 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2000, 
a statement of the case was issued in September 2000, and a 
substantive appeal was received in March 2001.  


FINDINGS OF FACT

1.  The veteran has current bilateral hearing loss disability 
due to acoustic trauma in service.

2.  The veteran has current tinnitus due to acoustic trauma 
in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The January and March 2002 RO letters 
and the May 2002 supplement statement of the case inform the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private and VA 
medical records.  As the record shows that the veteran has 
been afforded multiple VA examinations in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Turning to the record, the Board notes that the April 1999 VA 
pure tone threshold loss and speech recognition tests reflect 
hearing loss as defined for VA purposes in 38 C.F.R. § 3.385.  
Puretone thresholds ranged from 25 to 70 decibels at the 
pertinent frequencies.  The remaining question is whether 
such bilateral hearing loss is related to his military 
service.

In his October 1998 claim, the veteran noted in-service 
exposure to small arms firing, explosives, artillery blasts, 
and generators.  He noted that he used the firing range 
without ear protection.  He also noted that subsequent to 
service he worked in a furniture store for forty years.  

It appears from the record that the veteran's service medical 
records are not available.  Several attempts by the RO to 
locate any such records have been unsuccessful, and it 
appears that the veteran's records may have been destroyed in 
a 1973 fire at the National Personnel Records Center.  
Available service records do, however, confirm the veteran's 
assertion that he was assigned to the 509th Ordnance Company 
and he did participate in the Philippines campaign.  

At the time of the April 1999 audiological examination, the 
examiner noted the veteran's World War II service and the 
history of noise exposure provided by the veteran.  The 
examiner diagnosed the veteran with bilateral hearing loss 
due in part to noise exposure and acoustic trauma.  There is 
no contrary medical opinion of record.  Moreover, the Board 
notes that the record does not reflect that the veteran 
experienced significant post-service noise exposure.  While 
the record is lacking in clear evidence linking the current 
hearing loss to service, it is significant that a trained 
medical examiner is of the opinion that at least some of the 
hearing loss is related to noise exposure during service.  
Based on this medical opinion, and with no reason to doubt 
the credibility of the veteran's statements regarding noise 
exposure during service, the Board finds that his current 
hearing loss disability is a consequence of acoustic trauma 
while on active duty.  In making this determination, all 
benefit of the doubt has been resolved in the veteran's 
favor. 38 U.S.C.A. § 5107(b).

Turning to the tinnitus issue, the April 1999 exam also 
revealed that the veteran complained of significant tinnitus.  
The examiner's diagnosis was bilateral constant tinnitus 
attributable in part to noise and concussive exposure.  As 
noted above, the veteran reported acoustic trauma in service 
and his record does not reflect significant post-service 
noise exposure.  Therefore, after reviewing the totality of 
the pertinent evidence, and resolving the benefit of the 
doubt in the veteran's favor, service connection for tinnitus 
is also in order.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to service connection for tinnitus 
is warranted.  The appeal is granted as to these issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


